Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/18/2020 has been entered.
Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 1-14, 16 and 28-45 are allowed.  

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
In claim 1, the specific limitations of “wherein the first plurality of charge members is configured to have alternating polarities along the circumference of the first cylindrical surface and the second plurality of charge members is configured to have alternating polarities along the circumference of the second cylindrical surface” in the combination 
Claims 2-16 and 28 are also allowable for depending on claim 1. 

In claim 29, the specific limitations of “wherein at least one of the first and second pluralities of charge members comprises a plurality of electrets” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record (PTO-892, IDS). 
Applicant provides “Definitions” in the specification.   
[0070] As used herein, including in the claims, unless otherwise indicated in context, the following terms shall have the following meanings.
[0075] An electret is a material that retains a permanent or semi-permanent electric charge after exposure to a strong electric field.
It is same definition with conventional dictionary definition “a permanently polarized piece of dielectric material (in electric field), analogous to a permanent magnet (in magnetic field)”.  
Use of electrets in electrostatic motor is well known (PTO-896).  However, configured in a structure as claimed is not found in search. 

In claim 30, the specific limitations of “a rotor, rotatable about a rotation axis and defining a plurality of first cylindrical surfaces” and “a stator defining a plurality of second cylindrical surfaces” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record (PTO-892, IDS). 

Figs. 26-27 shows.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/JOHN K KIM/Primary Examiner, Art Unit 2834